An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


                IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        No. COA15-263

                                   Filed: 1 September 2015

Guilford County, Nos. 11 JA 238-41, 11 JT 238-41

IN THE MATTER OF: A.L.M.M., J.D.W., C.D.M., and M.L.M.


       Appeal by respondents from order entered on 11 February 2013 by Judge H.

Thomas Jarrell, Jr. and order entered on 11 December 2014 by Judge Betty J. Brown

in District Court, Guilford County. Heard in the Court of Appeals on 17 August 2015.


       Guilford County Department of Health and Human Services, by Mercedes O.
       Chut, for petitioner-appellee.

       Edward Eldred, Attorney at Law, PLLC, by Edward Eldred, for respondent-
       appellant mother.

       Appellate Defender Staples Hughes, by Assistant Appellate Defender Joyce L.
       Terres, for respondent-appellant father.

       Tawanda N. Foster, for guardian ad litem.


       STROUD, Judge.


       Respondents, the mother and father of the juveniles A.L.M.M., J.D.W.1,

C.D.M., and M.L.M., appeal from an order directing the Guilford County Department

of Health and Human Services (“DHHS”) to file a petition to terminate their parental




       1  Respondent-father is not the father of J.D.W. The trial court also terminated the parental
rights of J.D.W.’s biological father, but he is not a party to this appeal.
                         IN RE: A.L.M.M., J.D.W., C.D.M., M.L.M.

                                   Opinion of the Court



rights and a subsequent order terminating their parental rights.           After careful

review, we affirm both orders.

      On 19 April 2011, DHHS filed petitions alleging that A.L.M.M., J.D.W.,

C.D.M., and M.L.M. were neglected and dependent juveniles. DHHS alleged that

respondent-father had been drinking and driving with the children in the car and had

been incarcerated on charges of child abuse and driving while impaired. DHHS

further alleged that respondent-mother had difficulty providing proper care and

supervision to the juveniles as a single parent and had placed the juveniles in the

Baptist Children’s Home for respite care on 15 April 2011. The juveniles were taken

into non-secure custody and were subsequently adjudicated dependent in an order

entered on 17 June 2011.

      In an 11 February 2013 order, the trial court directed DHHS to file a petition

to terminate respondents’ parental rights. On 16 April 2013, DHHS filed a petition

to terminate respondents’ parental rights. On 11 December 2014, the trial court

entered an order in which it determined that grounds existed pursuant to N.C. Gen.

Stat. § 7B-1111(a)(1), (2), and (6) (2013) to terminate respondents’ parental rights.

The trial court further concluded that it was in the best interests of the juveniles that

respondents’ parental rights be terminated. Accordingly, the trial court terminated

their parental rights. Respondents appeal.




                                          -2-
                         IN RE: A.L.M.M., J.D.W., C.D.M., M.L.M.

                                   Opinion of the Court



      Respondents’ counsel have filed no-merit briefs on respondents’ behalf in which

they state that they have made a “conscientious and thorough review” of the record

and trial transcript and were unable to identify any issues of merit on which to base

an argument for relief. Pursuant to North Carolina Rule of Appellate Procedure

3.1(d), respondents’ counsel request that this Court conduct an independent

examination of the case. See N.C.R. App. P. 3.1(d). In accordance with Rule 3.1(d),

counsel wrote respondents advising them of counsel’s inability to find error, their

filing of a “no-merit” brief, and of respondents’ right to file their own arguments

directly with this Court within thirty days of the date of the filing of the no-merit

briefs. See id. Counsel also provided to respondents copies of the trial transcript and

record. Respondents have not filed their own written arguments.

      After carefully reviewing the transcript and record, we are unable to find any

possible prejudicial error in the trial court’s 11 February 2013 order directing DHHS

to file a petition to terminate respondents’ parental rights or the trial court’s 11

December 2014 order terminating respondents’ parental rights. Accordingly, we

affirm both orders.

      AFFIRMED.

      Judges GEER and TYSON concur.

      Report per Rule 30(e).




                                          -3-